Earl Warren: Number 396, William P. Rogers, Attorney General, Petitioner versus Jimmie Quan, et al. Mr. Sand, you may proceed in this case.
Leonard B. Sand: Mr. Chief Justice, this case involves five natives of China who arrived in the United States seeking admission at various dates. Four of them, prior to the effective date of the Immigration Act of 1952, and the fifth, Leng May Ma, subsequent to the effective date. All of the aliens were -- were ordered excluded and again, as in the previous case, no question is raised as to the validity of the orders of an exclusion. Also as in the -- in the prior case, the aliens were -- were granted parole. Applications under 243 (h) were filed and the Attorney General took the position as he did in the earlier case that he had no power to act under that statute. The plaintiff of the -- the respondents sought declaratory relief in the Court -- in the District Court in the District of Columbia. The District Court dismissed the complaint. The Court of Appeals for the District of Columbia reversed, holding it that when the alien was paroled into the United States, he was then an alien within the United States, within the meaning of Section 243 (h). In short therefore, the issues presented by this case are in no major respects identical with those in the earlier case. And I would like now to direct myself to the -- to the question which Mr. Justice Black posed towards the conclusion of the previous argument and that is whether Congress in the Immigration Act of 1952 explicitly provided that parole would not author the immigration status of the alien. And I think we have to begin, if I may, with the same perspective that the Congress which passed this Act began and that is in the light of history because the concept of paroling excluded aliens is not a new one. In the case of Kaplan against Tod, the petitioner was small child, had the misfortune of being feeble-minded. She came to the United States in the company of her mother to join her father. She was ordered excluded because of her mental condition. She was paroled to a welfare society which in turn placed her in the custody of her father. World War I intervenes, so that it was not safe to send the child back to the country from which she came. For nine years, she in fact lived with her father in the United States. Mr. Justice Holmes speaking for unanimous court in Kaplan against Tod said that -- that paroling the excluded alien did not bring her in the United States therefore purposes of the Naturalization Act and for purposes of the statute of limitations. And the --
William O. Douglas: Wasn't the word there dwelling in the United States?
Leonard B. Sand: There were two -- there were two aspects to that case, Mr. Justice Douglas. One, was whether she became naturalized by virtue of the naturalization of her father and the language in that provision was dwelling in the United States. But there was a second question in that case, which is closer to the question now before the Court and that was -- there was a statute of limitations which read in part, any alien who shall have entered or who shall be found in the United States in violation of this Act. And the question which was before the Court on that aspect of the case was whether this petitioner had entered or shall be found in or whether she was found in the United States. And Mr. Justice Holmes, referring to the -- to the cases which even then had -- were of long standing, held that she was not. This is the -- this is the perspective which Congress had when it enacted Section 212 (d) (5) of the Act. And that is the provision which provides that the Attorney General may in his discretion parole into the United States aliens who were applying for admission. And then it goes on to provide in very explicit language. I'm reading from page 3 of the -- of the brief of the respondent in Leng May Ma, when the purposes of such parole have in the opinion of the Attorney General -- when the purposes of such parole shall in the opinion of the Attorney General have been served, the alien shall forthwith return or be returned to the custody from whence he was paroled. And thereafter, his case shall continue to be dealt with in the same manner as that of any other applicant for admission to the United States. The legislative history of 212 (d) (5) indicates as --as the Act itself would indicate, that in considering Section 237 (a), which is the Section which the Government submits controls here. One must read that statute in the light of 212 (d) (5). Section 237 (a) provides that any alien who is excluded under this Act shall be immediately deported to the country whence he came, skipping some irrelevant traces, unless the Attorney General in an individual case in his discretion concludes that immediate deportation is not practicable or proper. In other words, under 237 (a) as provided, the excluded alien shall be immediately sent back to the country from whence he came, unless the Attorney General decides that immediate action is not practical or proper. The consequences of such a determination are spelled out in 212 (d) (5) because it is there provided, that following the period of parole, the status shall be that in the same manner as that of any other applicant for admission to the United States. The status is the same as the alien had prior to the period of parole. The legislative history of these statutes reinforces this. In an earlier draft of the 1952 Act, the parole provision of 212 (d) (5) was limited to medical reasons. The statute gave the Attorney General power to parole only for medical reasons and the Immigration Service comments which occurrence to Congress -- excuse me -- to test the -- the rigidity of that provision and urge that there be placed in the statute a broader parole authority. And with respect to Section 237 (a), the Service also made a comment with respect to parole and that appears at page 6 of the reply brief for the petitioner in the -- in this case. And the provision which the immigration suggested -- the Immigration Service suggested, read in pertinent part that following parole. Whenever the Attorney General, in his discretion, concludes that deportation of an alien paroled under this subsection is practical or proper, the alien shall immediately be taken into custody under the outstanding order of exclusion and deportation, and shall be deported without further hearing in the same manner as other aliens who are excluded from the United States. In other words, it was explicitly provided in the suggested language of the Immigration Service with respect to the Section 237 that following parole, the alien shall be treated in the same manner as other aliens who are excluded from the United States. What Congress did in the 1952 Act, rather than have one parole provision in Section 237 (a) and another parole provision in 212 (d), it broadened the language of 212 (d) (5). And since that Section dealt not only with excluded aliens but with all aliens who are seeking admission to the United States. The language used was thereafter his case shall continue to be dealt with in the same manner as that of any other applicant for admission to the United States. The status quo is retained and this is -- as counsel for petitioner in the prior case stated in response to a question from Mr. Justice Frankfurter, is merely a statutory recognition of what has been the immigration practice of this country in modern times, and that is that parole of an alien does not alter the immigration status. Now in this case, in seeking to avoid this explicit statutory provision, counsel for the respondents emphasized that thereafter in 212 (d) (5). It says thereafter, after the parole is terminated, he shall continue to be dealt with in the same manners as that of any other applicant for admission to the United States. And so, they urge that it's true that once the parole is revoked the alien maybe treated as an excluded alien, but during the period in which parole continues the alien is within the United States. And I again, respectfully suggest to this Court that that is a concept which requires in the first instance a disregard of the past history and a disregard of -- of the intent of Congress, but it's a concept which is hostile to parole. In other words, if the Immigration Service revoked the parole, brought all the aliens back into the detention center then they would be excluded aliens.But no purpose would be served by requiring the alien to return to physical detention while the immigration status is being determined. There's a paradox in this case because one recalls the arguments that were made in Tom Wi Shang and the question was whether declaratory relief was available to an excluded alien or whether the only remedy was habeas corpus. And once they are heard, counsel for the alien saying, Don't require the alien to go back into physical custody to have his immigration status determined.? Precisely the opposite of the argument that is -- that is made in this case. Throughout the Immigration Act of 1952, one finds that Congress distinguished between excluded aliens and alien subject to deportation. Separate administrative processes are setup, separate grounds for exclusion and separate grounds for deportation are provided. One cannot read the Immigration Act of 1952 in its entirety without recognizing the fact that this historic distinction in the treatment of aliens was retained in this statute. Now, the argument is made that Section 237 (a), which is the exclusion statute, applies only when the alien is immediately sent back to the country whence he came. This was the basic reasoning of the -- of the Court of Appeals from the District of Columbia in the Chang case which is under the 1917 Act. They -- the Court of Appeals said that 237 (a) applied only where the return was immediate and that if the return was not immediate then the deportation provisions apply. Respectfully submit, that that argument cannot be supported in light of the language of the -- of the statutes. In succeeding provisions in --
Felix Frankfurter: What immediately?
Leonard B. Sand: Well, the Court of Appeals for the District of Columbia in the Chang case, which was a case in which the aliens were being detained by the Government for purposes of prosecution and could not leave if they wished to leave. Said there deportation within the meaning of 237 (a), it chooses that word, is not immediate and therefore the statute does not apply. Now, that is the only construction that I know of, of immediate. In the light of the language of the 1952 Act and the provision in 212 (d) (5), I submit that that --
Felix Frankfurter: What scope do you get? What are the -- what is the immediate problem is?
Leonard B. Sand: Well, one has -- one has read since land border cases.
Felix Frankfurter: What cases?
Leonard B. Sand: Land border cases, cases in which the alien is coming from Canada or Mexico.
Felix Frankfurter: Land border cases.
Leonard B. Sand: And the -- and the Service finds that the alien is not admissible and the alien -- it doesn't choose to have a board of special inquiry pass upon it and -- and literally immediately leaves. If that construction in a literal requirement of immediate return is found to be a correct one then the power is placed in the hands of the alien to compel his admission into the United States. Because under Section 236 -- 236 (a) of the Immigration Act, an applicant for admission is entitled to have this case heard by a board of special inquiry and have a decision based on the records of those procedure. And he has a right of appeal to the Attorney General which operates his stay. And so, that it is possible for the alien by -- by invoking these statutory procedures to which he is entitled. As -- as in these very cases to bring it about that he is not immediately sent back to the country from whence he came. And therefore, under the -- under the reading of the Court of Appeals for the District of Columbia, the alien simply by presenting himself at the gates and consisting in these procedures comes within the concept that aliens legally found in this country. But Judge Learned Hand has said that no alien can force -- can force us to admit him and surely it was not the intention of the Congress of the United States which passed the Immigration Act of 1952 to compress such a power upon the aliens. The -- the Chang case which was the -- the precedent on which the Court of Appeals of District of Columbia relied in this case is as I said previously a decision under the 1917 Act, which did not contain the phrase within the United States in the -- in the predecessor of Section 243 (h). And therefore, we submit distinguishable on those grounds and on the further grounds that there the aliens could not have gone back even if they wanted to, it was the United States which was keeping the aliens here, requiring them to be here. Reference is made in the case to the experience with respect to the Hungarian refugees during the -- in very recent times. And the fact that -- that parole under 212 (d) (5) is granted to many thousands of them and they were brought to this country. But this doesn't establish as respondents would -- would have it established, that there is any absolute right of asylum. There was -- as to those aliens they were of course screened and the determination was made by the Immigration Service, which would be permitted entry into the United States under the reading of immediate which is given to the statute by the Court of Appeals for the District of Columbia. That power passes from the Congress and passes from the -- from the Immigration Service into the hands of the alien, and that of course is a result which Congress could not have intended. Counsel for the respondents contend in an attempt to avoid the explicit language of the 1952 Act, that because for the respondents sought entry into the United States prior to the effective date of the 1952 Act, they are controlled by the provisions of the Act as it then existed, the 1917 Act. Under either the 1917 Act or the 1952 Act, these aliens were excludible and were subject to being sent back to the country from whence they came. And so, there was no difference under either Act, with respect to that aspect of their status. But the claim is made that the applications for relief are governed not by the 1952 Act and by the language of 243 (h) deportation of any alien within the United States, but governed by the 1917 Act. We submit that under either Act the Attorney General had no power to act, but the -- but it is clear that an application for the withholding of deportation under 243 (h), like the -- like an application for suspension of deportation is a separate proceeding which is governed by the law in effect at the time the application was made. And all the applications for relief in this case were made subsequent to the 1952 Act. And in fact, at the allegations and the complaints spell out, relief was sought only under the 1952 Act. In -- in short, the basic premise of the Government in this case is that Congress recognized the distinction between excluded aliens and aliens who were in the United States and was subject only to deportation. That Section 243 (h), into which Congress inserted the specific phrase within the United States has application only to aliens who are in the eyes of the law as well as in physical fact within the United States. That Congress would have had no other purpose in inserting the phrase within the United States in the provision, unless it was to make clear that it did not apply to excluded aliens. The Government further submits that the concept of parole, because here the Court of Appeals for the District of Columbia held that the aliens were within the United States solely by virtue of the fact that they were paroled. That with disregard to parole Congress has explicitly stated what has been the long established law of immigration in this country, that parole does not alter the immigration status of the alien, that a great retains the status quo. And the Government respectfully submits that if that distinction is obliterated, if one looks only to the physical fact that the -- that the policy which is presently pursued by the Attorney General, which is to grant parole except where the alien is thought likely to abscond were to be a security risk, would have to be reevaluated. There were obviously have to be another consideration, which enters into the question of whether parole would be granted, and that consideration would be what alterations in the immigration status of the alien will result from this parole.
Hugo L. Black: May I ask you if you quoted in the reports or discussion showing the reasons why Congress thought it was, adopt 243 (h)?
Leonard B. Sand: Well the -- the --
Hugo L. Black: Are there any of the reasons which would shed light on whether they wanted to deport to a country where they might be persecuted, people who were on parole?
Leonard B. Sand: Mr. Justice Black, in the Camezon case, which is a district case in Southern District of New York, the judge analyses all of the legislative history, which led to the enactment of 243 (h). And he reached this conclusion, he said, one calls the legislative history in vein and it is bare of any indication that Congress intended, to use his words, the humanitarian concept of withholding deportation on grounds of physical persecution to apply to excluded aliens, obviously --
Hugo L. Black: For what reason did they give for wanting to apply to any alien the law?
Leonard B. Sand: Well, obviously since humanitarian concept here and that with respect to an alien who was -- who was in this country, there is a desire manifested by Congress in these statutory provisions with the limitations contained in this statutory provisions, not to send such an alien back to a country to which he be subject to physical prosecution.
Hugo L. Black: Was that in the original bill or was -- it appeared after the original bill resulted?
Leonard B. Sand: The -- the original -- this provision first saw the light of day in the Internal Security Act of 1950.
Hugo L. Black: 243 (h)?
Leonard B. Sand: Yes, it was then Section 20 of the Immigration Act of 1917.
Hugo L. Black: Who offered it? Was -- was it offered by -- as a part of the original bill there or did someone offered it to have special entry in that Section?
Leonard B. Sand: Mr. Justice Black, I don't know. I know that I became a part of the Internal Security Act of 1950, which was in many respects an omnibus measure.
Hugo L. Black: Was it a bill, which combined proposals of several different Congressman and Senators?
Leonard B. Sand: Mr. Justice Black, I don't know. But I think that the difference in the language between Section 20 as it was -- as it first saw the light of days I say in the Internal Security Act of 1950 and the changes that were made by Congress in the 1952 Act are significance in this case. Because in the 20 Act -- in the Section 20, the Act, that no alien shall be deported under any provisions of this Act to any country in which the Attorney General shall find that such alien would be subject to physical persecution.
Hugo L. Black: It was just that way?
Leonard B. Sand: This --
Hugo L. Black: And what you rely on is showing a purpose to limit it, is using the words any alien within the United States?
Leonard B. Sand: Well -- well I --
Hugo L. Black: Is that (Inaudible) I'm --
Leonard B. Sand: I --
Hugo L. Black: -- I'm just trying to find out.
Leonard B. Sand: I -- yes, I submit that when the Congress in the 1952 Act inserted the phrase within the United States since this could not -- obviously, not have reference to the geographical fact, it could only have reference to the established principle that an excluded alien, regardless of parole was not within the United States.
Hugo L. Black: And who suggested with the words, within the United States put in the bill?
Leonard B. Sand: The legislative history does not indicate that. The -- as it passed the House and Senate versions, the language retained was -- the language was that of the -- of the previous Act. And -- and when it emerges from the House Senate Conference Committee the language has changed to read, the Attorney General may withhold deportation of any alien within the United States.
Hugo L. Black: Now, who -- who were -- who was the chairman to the conference committee?
Leonard B. Sand: Well, McCarran and Walter were of course the two Congressmen who were principally responsible for this legislation.
Hugo L. Black: And did they express any particular solicitude on the part of people who might be persecuted by (Inaudible) that they thought were persecuting people?
Leonard B. Sand: Well, there was -- the report indicates that this provision was put in, that the for humanitarian reasons, one will recall that there were -- at this time there were various bills pending and there was a proposed bill introduced by Senator Lehman, which would have broadened this provision, which would have gone on to say, you're subject to discrimination on grounds of race, religion, and that bill was defeated. So one doesn't find specific discussion in the legislative history of the change which was made but we submit that the change speaks for itself because those words are meaningless.
Hugo L. Black: Outside of your argument, these are words of art, is that basic?
Leonard B. Sand: That within the United States --
Hugo L. Black: Yes.
Leonard B. Sand: -- it can have only two meanings --
Hugo L. Black: Yes.
Leonard B. Sand: -- and the only meaning, which makes sense is (Voice Overlap)
Hugo L. Black: Outside the United States. Can you think of any reasons why those who were interested, peculiarly humanitarian reasons, would have wanted to permit aliens who were here even out on parole to be sent back or intended to be persecuted particularly because of the technical status which they occupy (Inaudible) as merely on parole?
Leonard B. Sand: Well --
Hugo L. Black: Can you think of any reasons why the same humanitarian reasons were not applied?
Leonard B. Sand: Yes, Mr. Justice Black, (Inaudible)
Hugo L. Black: Would you mind indicating what they are?
Leonard B. Sand: Well, because we are faced with this problem, the Congress of the United States I don't think has determined as a matter of policy that it is in a position to grant asylum to all persons behind the iron curtain who wish to come here. And if the physical presence of an alien at the border, regardless of whether that alien is excluded or not, entitles the alien to the relief under Section 243 (h). Then there is a very serious problem as to the -- to the limitation of the numbers who could compel entry. Now, if this were the ideal world, perhaps the policies could be different. But obviously there must be some limit and I think that therefore it is not irrational to say that Congress was not irrational when it gave to the Attorney General discretionary relief under 212 (d) (5), but limited 243 (h) to aliens who were within -- legally within the United States. I think -- I think there is that reason, Mr. Justice Black.
Felix Frankfurter: Mr. Sand, do you happen -- I beg your pardon.
Earl Warren: I'm just going to say, now you go back to that word legally within the United States, if they'd sneaked over the border or had sneaked in on a ship as a stowaway or anything else, they'd be entitled to this discretionary relief according to your argument.
Leonard B. Sand: We --
Earl Warren: So --
Leonard B. Sand: We have the power.
Earl Warren: You don't mean legally within the United States?
Leonard B. Sand: I mean, within the United States in the contemplation of the law. Yes, Mr. Chief Justice, I misspoke myself. We have the power of course to parole our borders, to control who will --
Felix Frankfurter: You not only have power but you're doing it.
Leonard B. Sand: Well, of course we are. And so I think --
Felix Frankfurter: You don't contemplate people sneaking in, do you?
Leonard B. Sand: Well, it's not --
Felix Frankfurter: They do -- they do sneak in and people violate laws, people violate laws but you don't construe it all on the assumption that law -- in the assumption that violation of law to the normal thing?
Leonard B. Sand: I think the Immigration Act of 1952 is written with a concept that the excluded alien -- that -- that aliens will present themselves in the -- except -- except where provision is made for other cases, aliens will present themselves in -- at the -- to the authorities at the border.
Earl Warren: Well, I thought I read something, a report of the Attorney General, not more than a year or two ago, but in my own State, there were about 200,000 who had recently gone across the -- come into this country by sneaking across the -- the border.
Leonard B. Sand: Well --
Earl Warren: And -- and the inference was there was there wasn't any real effort to prevent them from doing it and he pretend -- was protesting against that.
Leonard B. Sand: Well, at various --
Earl Warren: Of all of those 200,000 or if that is -- if that is the number in that State would be entitled to this kind of -- of relief. But those Hungarians who were brought over here by this -- by this country and who were placed upon parole because they didn't have time to process them were -- are not susceptible to that kind of relief. Is that true?
Leonard B. Sand: I think that -- that is true and that again goes back to the -- to the basic concept that where the Government has the power because the alien has not sneaked across the border, the alien has presented himself as the overwhelming majority of aliens do to the authorities. Where the Government has the power to physically keep the alien out because it will require time to determine whether the alien should be admitted or excluded. To determine as in -- as in these cases -- as in some of these cases the validity of the claim of parentage. That during that period of time you'll not keep the alien on the vessel in the detention center. The alien who sneaks across the border, we can control as we do at various places by paroling our borders. We -- we have power to control whether or not those aliens will come into the United States.
Earl Warren: You have power not to parole them too, don't you?
Leonard B. Sand: Yes, yes, Mr. Chief Justice. There is the power not to parole and in this case --
Earl Warren: What is the difference --
Leonard B. Sand: It is --
Earl Warren: What is the difference between the power to exclude them by officers patrolling the border and the power to -- to exclude them by a failure to parole them or refuse them?
Leonard B. Sand: Well, the difference is this, where there is the power of detention and that power is exercised, the alien is kept physically in the detention center. Counsel in this case concede that they would not be within the United States and so there is the additional aspect to this argument. The question is whether release from the detention center, which is something which is within the control then and there for the Government authorities as it is not in the control of the Government authorities where the alien has eluded detection sneaking across the border. Whether the exercise of that power, which the Attorney General has to release or not to release the alien on parole will cause the immigration status of the alien to change. Because if it does, we suggest, that that is a factor which has to be considered in determining whether or not to parole the alien. And the policy which is now pursued of paroling all aliens except those thought likely to abscond were to be security risks would have to be reevaluated. And that is why as I said earlier there is the paradox in this case of counsel for the aliens urging a concept which is -- which is hostile to parole. Because the very nature of parole is the -- the immigration status of the alien remains undisturbed. That you need not consider in determining whether or not to parole the alien, what consequence that would have on the -- on the immigration status.
Felix Frankfurter: Before you sit down may I ask you whether you happened to know approximately how many lawfully -- no, how many alien, resident aliens there were in the United States or known to have been in the United States approximately in 1950? Do you happen to know that?
Leonard B. Sand: I -- I don't but I would imagine that figure is contained in the annual report of the Attorney General. I --
Felix Frankfurter: Do you know what magnitude they are?
Leonard B. Sand: Resident --
Felix Frankfurter: Probably -- probably to the millions, don't they?
Leonard B. Sand: Of -- of resident aliens in the United States, no, I have the figures for the aliens who have been -- who have been excluded in the United States.
Felix Frankfurter: No, I just want to know how many resident aliens there were about 1950, potentially would come under 347 (a).
Leonard B. Sand: Regardless of -- yes, resident aliens from 1950, I would -- I would endeavor to -- I'd see to that.
Felix Frankfurter: Yes.
Earl Warren: We'll recess now.